Chief Justice TOAL.
I respectfully dissent. I agree with the majority’s conclusion regarding the admissibility of the videotaped forensic interviews. However, in my view, the DSS employee’s testimony in this case is sufficient to affirm the family court’s finding.
The instant case is an abuse and neglect action, regarding a determination that Appellant’s name should be entered into the Central Registry. The purpose of the Central Registry is to identify abused and neglected children and those responsible for their welfare, and provide a coordinated reporting system concerning abused and neglected children. S.C.Code Ann. § 63-7-1910 (2010). The family court may place an individual’s name into the Central Registry upon finding, by a preponderance of the evidence, that the person abused or neglected a child. Id. § 63-7-1940.4 Section 19-1-180 of the South Carolina Code allows introduction of out-of-court state*614ments made by children under the age of twelve, regarding an act of alleged abuse or neglect, irrespective of whether the statement would be otherwise inadmissible provided certain conditions are met. Id. § 19-1-180(A) (Supp.2012).
One of those conditions provides that the out-of-court statement may be admitted if the child is found by the court to be unavailable to testify because of the “substantial likelihood that the child would suffer severe emotional trauma from testifying at the proceeding or by means of videotaped deposition or closed-circuit television.” Id. § 19-l-180(2)(a)(v). The family court in this case found the victims incompetent to testify and unavailable based on “the inability to communicate because of fear” and the substantial likelihood that “severe emotional trauma” would result from recounting the alleged abuse. Moreover, subsection (G) of section 19-1-180 specifies that:
[i]f the parents of the child are separated or divorced, the hearsay statement shall be inadmissible if (1) one of the parents is the alleged perpetrator of the alleged abuse or neglect and (2) the allegation was made after the parties separated or divorced. Notwithstanding this subsection, a statement alleging abuse or neglect made by a child to a law enforcement official, an officer of the court, a licensed family counselor or therapist, a physician or other health care provider, a teacher, a school counselor, a Department of Social Services staff member, or to a child care worker in a regulated child care facility is admissible under this section.
S.C.Code Ann. § 19-1-180(G) (Supp.2012) (emphasis added). In this case, the victims made the statements alleging abuse to a Department of Social Services staff member as contemplated by the statute.
I disagree with the majority’s conclusion that “the hearsay statements of the children were admitted during the DSS employee’s testimony not for their truthfulness, but rather to explain why further investigation was warranted.” In my opinion, the Record in this case demonstrates otherwise.
The DSS employee initially testified regarding his conversation with one of the two victims in this case, discussing their sexual abuse allegations. The DSS employee then began to testify concerning information he received about one of the *615victims and the victim’s behavior following the alleged abuse. Appellant’s defense counsel objected, and argued that unless the DSS employee revealed the source of the information, the testimony constituted inadmissible hearsay. The DSS employee testified that the information came from Appellant’s ex-wife. Appellant’s defense counsel then raised a hearsay objection. DSS countered that this information was not being offered for the truth of the matter asserted, but that the DSS employee was “just stating what he did in his investigation and what they told him.” The family court sustained the objection as to any information the DSS employee gained from Appellant, but not with regard to Appellant’s wife or the victims. The DSS employee further described his conversations with Appellant’s ex-wife and the other victim. According to the DSS employee’s testimony, under both direct and cross-examination, both victims stated that Appellant sexually abused them.
It is well-established that when a family court order is appealed, this Court reviews that order de novo, and may find facts based on our view of the preponderance of the evidence. Lewis v. Lewis, 392 S.C. 381, 384, 390, 709 S.E.2d 650, 651, 654-55 (2011) (“De novo review permits appellate court fact-finding, notwithstanding the presence of evidence supporting the trial court’s findings.”). A preponderance of the evidence means “evidence which, when fairly considered, is more convincing as to its truth than the evidence in opposition.” S.C.Code Ann. § 63-7-20(13).
In my opinion, this Court should find that the DSS employee’s testimony is more convincing as to its truth than the evidence offered by Appellant, and thus, affirm the family court’s determination. From my perspective, the majority’s application of State v. Brown, 317 S.C. 55, 451 S.E.2d 888 (1994), is erroneous.5 The Central Registry proceeding is “a *616civil action aimed at protection of a child, not a criminal action geared toward punishing a defendant.” S.C. Dept. of Social Services v. Wilson, 352 S.C. 445, 451-52, 574 S.E.2d 730, 733 (2002) (citation omitted). Thus, in my view, it is inappropriate to view this case through the lens of the admissibility of hearsay statements in the criminal context.
For the foregoing reasons, I respectfully dissent. I would affirm the family court’s order.

. See also S.C.Code Ann. § 63-7-1930 (2010) ("[T]he department may petition the family court for an order directing that the person named as a perpetrator be entered into the Central Registry.... The petition must have attached a written case summary stating facts sufficient to establish by a preponderance of the evidence that the person named as perpetrator abused or neglected the child and that the nature and circumstances of the abuse indicate that the person named as perpetrator would present a significant risk of committing physical or sexual abuse or willful reckless neglect if placed in a position or setting outside of the person’s home that involves or substantial contact with children.”).


. The facts of Brown are inapposite the instant case, as Brown was a criminal prosecution. In Brown, police conducted video surveillance of the defendant’s apartment, and obtained a search warrant based on activity observed during the surveillance. Brown, 317 S.C. at 57, 451 S.E.2d at 890. At trial, the court admitted two police officers’ statements regarding the reason for that surveillance. Id. at 63, 451 S.E.2d at 893-94. These statements related to receiving certain information before establishing surveillance, receiving complains while in the neigh*616borhood, and being "familiar with” the neighborhood. Id. The defendant alleged these statements were hearsay and argued that the trial court erred in failing to direct a mistrial following the admission of these statements. Id. This Court disagreed, holding that an out of court statement is not hearsay if it is offered for the limited purpose of explaining why a government investigation is undertaken. Id. at 63, 451 S.E.2d at 894. However, the Record in this case does not demonstrate that the family court admitted the DSS employee’s testimony regarding the victims’ statements for this limited purpose. Moreover, in Brown, the police officers’ statements did not describe the actual conduct supporting the defendant's arrest and conviction. Thus, the analysis in that case, regarding a criminal investigation, is inapplicable to the facts sub judice.